DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 17-20 directed to an invention non-elected without traverse.  Accordingly, claims 17-20 are cancelled.
	The examiner tried to reach the representative at (303) 938-9999 ext. 140 on 04/28/2022 and 05/06/2022 to discuss the cancelation of claims 17-20 but was not successful, and no response has been received.

Response to Arguments
In view of the amendment and remarks filed on 04/21/2022, the objections to claims 1, 4, 10-12, and 15, and the rejection of claims 1-16 under 35 U.S.C. 112(b), set forth in the previous Office Action, are withdrawn.
Applicant’s arguments (see Remarks, pg. 8) with respect to the rejection of claims 1-9 under 35 U.S.C. 103 as being unpatentable over Dandekar et al. (US Pub. 2003/028060), as evidenced by Rubin (US Pat. 4,954,325), have been fully considered and are persuasive. Particularly, claim 1 has been amended to include the features of former claim 10, which was indicated allowable in the previous Office Action. The examiner agrees with Applicant that the claimed method for producing long-chain alkylbenzene using a catalyst prepared in the manner as recited in the amended claim 1 has unexpected results over the prior art including Dandekar and Rubin. As a result, the prior art rejection is withdrawn. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance. No prior art of record, individually or in combination, teaches or reasonably suggests the claimed method for producing long-chain alkylbenzene by reacting an aromatic hydrocarbon and a long-chain olefin in the presence of a HMCM-22 molecular sieve solid acid catalyst. Particularly, the use of a HMCM-22 molecular sieve catalyst that is prepared by the steps recited in claim 1, including having a molar ratio of SiO2:M in a synthetic colloid prior to a hydrothermal crystallization of 1:0.01-0.03, is considered unobvious over the prior art. 
The examiner notes that the claimed steps for preparing the solid acid catalyst are in the form of product-by-process. However, the instant specification shows that catalysts prepared from a synthetic colloid having the claimed molar ratio of precursors have different physical properties, such as higher specific surface area, pore volume, and different results when used in an alkylation process for producing a long-chain alkylbenzene, than those prepared from a synthetic colloid with a molar ratio of precursors that falls outside the claimed range (Spec., [0106] and [0109]). Consequently, the claimed steps for preparing the solid acid catalyst in claim 1 are fully given patentable weight.
Dandekar (US Pub. 2003/0028060), applied in the previous Office Action, is considered the closest prior art of record to the instant invention. Dandekar discloses a process for producing a long-chain alkylbenzene compound by reacting an aromatic compound, such as benzene, toluene, and xylene, with an alkylating agent, such as C-6-C11 alkene, in the presence of a catalyst comprising MCM-22 molecular sieve comprising phosphorus (corresponding to a “heteroatom” or “M” in the claimed invention) ([0015], [0020], [0026]-[0028]). Dandekar discloses that the amount of phosphorus, as measured on an elemental basis, may be between about 0.05 and about 10 wt%, based on the weight of the final catalyst. While Dandekar discloses a phosphorus content in the final catalyst, it is silent on the molar ratio of catalyst precursors, including phosphorus, during the catalyst preparation step, and thus, it is unclear how much phosphorus is used, relative to silicon atoms, during said catalyst preparation step. 
Furthermore, the instant specification shows that the use of catalysts prepared from a synthetic colloid having the claimed molar ratio of SiO2:Al2O3:OH-:M:TA:H2O of 1:0.01-0.1:0.1-0.5:0.01-0.03:0.3-0.6:20-50, especially SiO2:M of 1:0.01-0.03, prior to the hydrothermal crystallization, results in relatively high olefin conversion, alkylbenzene selectivity, 2-position alkylbenzene selectivity, and/or stability, compared to those prepared from a synthetic colloid with a molar ratio of precursors that falls outside the claimed range (Spec., [0109]-[0112]; see results of catalysts AC-1, AC-2, and AC-3 vs. CE-1, CE-2, CE-3, and CE-4). Therefore, the claimed method for reacting an aromatic hydrocarbon and a long-chain olefin in the presence of a catalyst prepared in accordance with claim 1 constitutes unexpected results which would not have been achieved without undue experimentation, and thus, claim 1 is considered unobvious over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON Y CHONG whose telephone number is (571)431-0694. The examiner can normally be reached Monday-Friday 9:30pm-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON Y CHONG/Examiner, Art Unit 1772

/IN SUK C BULLOCK/Supervisory Patent Examiner, Art Unit 1772